Case 1:19-cv-09914-NLH-JS Document 20 Filed 08/24/20 Page 1 of 4 PageID: 176



                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY

    MICHAEL OKPOR,
                                          1:19-cv-09914-NLH-JS
                   Plaintiff,
                                          MEMORANDUM OPINION & ORDER
         v.

    KANDE DABO, et al.,

                   Defendants.


APPEARANCES:

MICHAEL OKPOR
PO BOX 604
BERLIN, NJ 08009

     Plaintiff appearing pro se

HILLMAN, District Judge

     WHEREAS, Plaintiff, Michael Okpor, appearing pro se, filed

a complaint against Defendants, claiming that Defendants acted

as his shipping agents, but instead of transporting his shipping

containers to the appropriate African country, Defendants

diverted his containers loaded with $230,000 in auto and truck

parts to a different African country; 1 and



1 Plaintiff filed his complaint in the Eastern District of
Pennsylvania, which sua sponte and without prior notice to
Plaintiff transferred Plaintiff’s case to this Court for
improper venue. (Docket No. 4.) Plaintiff filed an objection
to the transfer (Docket No. 5), but it was received after the
case had already been transferred (Docket No. 6). Plaintiff’s
claims against his shipping agents regarding the transport of
his goods by sea invoke admiralty jurisdiction. See 28 U.S.C. §
1333; Docket No. 8 at 4.
Case 1:19-cv-09914-NLH-JS Document 20 Filed 08/24/20 Page 2 of 4 PageID: 177



      WHEREAS, Plaintiff claims that Defendants breached their

contract with him and also conspired to commit the theft of his

property; and

      WHEREAS, pending before Court is Plaintiff’s

“APPLICATION/ORDER TO ENTER DEFAULT JUDGMENT” (Docket No. 19);

and

      WHEREAS, Rule 55 provides that obtaining a default judgment

is a two-step process: first, when a defendant has failed to

plead or otherwise respond, a plaintiff may request the entry of

default by the Clerk of the Court, Fed. R. Civ. P. 55(a), and

second, after the Clerk has entered the party’s default, a

plaintiff may then obtain a judgment by default by either (1)

asking the Clerk to enter judgment, if the judgment is a sum

certain, or (2) applying to the Court, Fed. R. Civ. P. 55(b);

and

      WHEREAS, on September 24, 2019, Plaintiff requested the

entry of default by the Clerk as to Defendants, and the Clerk

entered default as to Defendants Kande Dabo and Carlo Shipping

International Inc. that day; 2 and

      WHEREAS, Plaintiff is seeking a sum certain for Defendants’




2 Defendant Billor Jabbie filed an answer, pro se, on July 2,
2019. (Docket No. 13.) Plaintiff also requested default as to
Defendant Carlos Rodriguez, but the Clerk did not enter default
because Plaintiff did not provide proof of service on Carlos
Rodriguez.
                                     2
Case 1:19-cv-09914-NLH-JS Document 20 Filed 08/24/20 Page 3 of 4 PageID: 178



breach of an admiralty shipping contract in the amount of

$230,000.00;

     Therefore,

     IT IS HEREBY on this       24th       day of   August   , 2020

     ORDERED that the Clerk of the Court is directed to enter

the judgment of default, pursuant to Fed. R. Civ. P. 55(b)(1),

in favor of Plaintiff and against Defendants Kande Dabo and

Carlo Shipping International Inc. each in the sum of

$230,000.00; 3 and it is further

     ORDERED that the action may proceed to discovery before the


3 Because Plaintiff’s complaint claims that all Defendants
contracted with him to ship his container to Africa and they
conspired to steal its contents (Docket No. 2 at 5), Plaintiff’s
claims can be construed to assert joint and several liability
against each Defendant such that judgment against one or more of
them may be entered. See Janney Montgomery Scott, Inc. v.
Shepard Niles, Inc., 11 F.3d 399, 405 (3d Cir. 1993) (noting
that “a strong trend in favor of a principle that co-signers or
co-obligors on a contract are jointly and severally liable for
its performance,” the Third Circuit has concluded that if an
agreement “can be construed or interpreted as a contract
imposing joint and several liability on its co-obligors, . . .
complete relief may be granted in a suit against only one of
them.”) (citing 2 Samuel Williston, Williston on Contracts §§
320, 336, at 649–657, 697–706 (3d ed. 1959) (explaining that
while at early common law the rule was that co-obligors were
jointly liable, the modern trend both in statute and judicial
decision is towards implying joint and several liability)); see
also General Refractories Co. v. First State Ins. Co., 500 F.3d
306, 314 (3d Cir. 2007) (“We have recognized that where
liability is joint and several among multiple parties, a court
may grant complete relief with respect to any one of them.”).
Of course, Plaintiff may only obtain one total recovery for his
$230,000.00 claim, and any apportionment of liability among the
Defendants for that amount is an issue to be raised between
them.
                                       3
Case 1:19-cv-09914-NLH-JS Document 20 Filed 08/24/20 Page 4 of 4 PageID: 179



magistrate judge with regard to Plaintiff’s claims against the

sole answering Defendant, Billor Jabbie. 4


                                           s/ Noel L. Hillman
At Camden, New Jersey                    NOEL L. HILLMAN, U.S.D.J.




4 See Farzetta v. Turner & Newall, Ltd., 797 F.2d 151, 154 (3d
Cir. 1986) (explaining that it is inappropriate to enter a
default judgment against one defendant when other defendants in
the same case have prevailed, except where the plaintiff claims
joint and several liability of the defendants) (citing In re
Uranium Antitrust Litigation, 617 F.2d 1248, 1256–58 (7th Cir.
1980) (explaining that because liability in antitrust cases was
joint and several, nonliability of some defendants would not
preclude logically liability of other defendants).
                                     4
